Martoche, J.
(dissenting). I respectfully dissent in both appeals. I agree with the majority’s conclusion in appeal No. 2 that the evidence seized from defendant should have been suppressed as the fruit of an unlawful arrest, for the same reasons stated by the majority. I disagree with the majority’s conclusion, however, that the error is not harmless beyond a reasonable *1658doubt. Aside from the money seized from defendant, the jury was presented with significant circumstantial evidence of defendant’s guilt regarding the burglary, including a precise tracking by the police of defendant’s movements in the early morning hours on the date of the burglary. According to that evidence, defendant drove to the neighborhood where the burglary was committed and circled around and parked for approximately 25 to 30 minutes near the home that was burglarized; items from a purse were found strewn in the vicinity where defendant parked, within minutes after defendant left the area; the purse and items found were missing from a home in the neighborhood where the burglary occurred; partial tread marks on the kitchen floor at the burglarized home matched the sneakers that defendant was wearing when he was apprehended, and did not match shoes owned by the owners of the burglarized home; canine tracking behind and up to the back of the homes in the neighborhood eventually stopped at the burglarized home; and defendant made inconsistent statements to the police when discussing his activities that evening and his behavior was of a suspicious nature. In light of that evidence of defendant’s guilt, in my view there is no reasonable possibility that the error might have contributed to the conviction and thus the error “is harmless beyond a reasonable doubt” (People v Crimmins, 36 NY2d 230, 237 [1975]). Therefore, I conclude that the judgment of conviction in appeal No. 2 should be affirmed and that the judgment in appeal No. 1 also should be affirmed. Present— Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.